Citation Nr: 1735196	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for a neck (cervical spine) disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to July 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  

On the July 2011 VA Form 9, the Veteran requested a Travel Board hearing; however, in August 2014, the Veteran withdrew the hearing request.  38 C.F.R. 
§ 20.704(e) (2016).  

In August 2015, the Board remanded this case for additional development.  As the instant decision grants service connection for cervical spine intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD) with facet disease, foraminal narrowing, and stenosis, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the August 2015 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has a current cervical spine disability of IVDS and DDD with facet disease, foraminal narrowing, and stenosis.

2. The Veteran had treatment for neck pain in service.

3. The current cervical spine disability had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine IVDS and DDD with facet disease, foraminal narrowing, and stenosis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for a cervical spine disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for cervical spine IVDS and DDD with facet disease, foraminal narrowing, and stenosis, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Cervical Spine Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a neck disability that is related to service.  The Veteran also asserted that the neck disability started in service.  See, e.g. January 2009 VA Form 21-526; January 2017 Veteran statement.

The Board finds that the Veteran has a current cervical spine disability.  The August 2009 VA examination report shows a diagnosis of cervical spine DDD with facet disease, foraminal narrowing, and stenosis, and the June 2016 VA examination report shows a diagnosis of cervical spine IVDS. 

The Board finds that the evidence is in relative equipoise on the question of whether the current cervical spine disability began in service, that is, whether the cervical spine disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's consistent and credible reports that neck problems began in service.  Moreover, while the RO made a formal finding of unavailability of the Veteran's service treatment records, the Veteran submitted copies of service treatment records showing a notation of neck pain during active duty.  See November 1994 service treatment record.  The evidence weighing against a finding that a cervical spine disability began during service includes the April 1996 service separation examination report showing a normal clinical evaluation of the neck and spine.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current cervical spine disability began during service, that is, the cervical spine disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the record contains a June 2016 VA negative nexus opinion with respect to the relationship between the current cervical spine disability and active service; however, because the weight of the evidence shows that the cervical spine disability began during service, so was incurred in service, a medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of cervical spine disability symptoms rather than on a relationship (or nexus) between the current cervical spine disability and active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for cervical spine IVDS and DDD with facet disease, foraminal narrowing, and stenosis is warranted as directly 

incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  
  

ORDER

Service connection for cervical spine IVDS and DDD with facet disease, foraminal narrowing, and stenosis is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


